                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLOS A. ORTEGA,                                  Case No. 19-cv-00319-HSG
                                   8                      Plaintiff,                           ORDER DENYING AS MOOT
                                                                                               PLAINTIFF'S REQUEST TO SERVE
                                   9               v.                                          COMPLAINT AND TO FILE A
                                                                                               SEPARATE COMPLAINT
                                  10        EDWARD FLORES, et al.,
                                                                                               Re: Dkt. No. 12
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an insanity acquittee at Napa State Prison, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983. On May 1, 2019, the Court found that Plaintiff had stated a

                                  15   cognizable due process or Eighth Amendment claim against defendants A. Flores, J. Diaz, Melek,

                                  16   and Dugamis for the excessive use of force, and ordered service of the complaint on these

                                  17   defendants. Dkt. No. 7. On May 9, 2019, the Court denied as moot Plaintiff’s request to serve the

                                  18   complaint on Defendants because the May 1, 2019 Order of Service had already ordered service.

                                  19   Dkt. No. 11. Now pending before the Court is Plaintiff’s renewed motion for service of the

                                  20   complaint on defendants A. Flores, J. Diaz, Melek, and Dugamis, and requesting leave to file a

                                  21   separate complaint at a separate time against Chief Edwards Flores and Captain David Sepulveda

                                  22   on a theory of supervisory liability.

                                  23            Plaintiff’s renewed motion for service of the complaint on defendants A. Flores, J. Diaz,

                                  24   Melek, and Dugamis is again DENEID as moot for the reasons set forth in the Court’s May 9,

                                  25   2019 Order. Plaintiff’s request for leave to file a complaint at a later time against Chief Edwards

                                  26   Flores and Captain David Sepulveda is DENIED as moot. Plaintiff does not require leave of court

                                  27   to file a complaint.

                                  28   //
                                   1         This order terminates Dkt. No. 12.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 5/31/2019

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
